COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER

Appellate case name:      In re MarOpCo, Inc.

Appellate case number: 01-16-00047-CV

Trial court case number: 2015-35950

Trial court:              11th District Court of Harris County


     On January 21, 2016, relator, MarOpCo, Inc., filed a petition for a writ of
mandamus in this Court. The Court requests a response to the petition for a writ of
mandamus from real parties in interest. The response is due no later than Tuesday,
February 9, 2016.

      It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                     Acting individually

Date: January 26, 2016